DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base board mounted in the housing and placed on the heating plate”, “the baseboard being disposed between the heated air device and the air suction member”, “temperature sensors abutting the base board(s)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim  2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not discuss the temperature sensors abutting the base boards, as such one of skill in the art cannot distinctly determine what is meant by the claim language. 
Claim  5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not discuss what is meant by the baking machine is a “photo-resist” baking machine.  It is unclear if Applicant means the machine is intended for producing a “photo-resist” product or if one or more of the heating means is in the form of a photo resist heating means. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art {AAPA} or Cornelius (US 2590942) in view of Loveless (US 2002/0092841A1) and Goltsos (US 3974358) and further in view of Stanger et al. (US 6261621).

Cornelius discloses in reference to claim: 
1.  A {base board} baking machine [the use of the machine to heat base boards is an intended use and does not add functional limitations or structure to the device] comprising: a stand 10;  a controller  25 
	Cornelius and AAPA do not explicitly disclose:
 an infrared heater, and a heated air device in addition to the heating plate; the infrared heater mounted on a bottom of the top cover and corresponding to the heating plate;  the heated air device is mounted on a side of the housing;  a second heat source of heat radiation by provision of the infrared heater, and a third heat source of heat convection by provision of the heated air device;  two of the heating plate, the infrared heater, and the heated air device are used to perform heating actions simultaneously;  and the first heat source, the second heat source, and the third heat source are used selectively, such that the first heat source, the second heat source, and the third heat source are distributed in the housing evenly and completely. 
	Loveless discloses a heating/baking machine including a heating plate (for having a “Substrate” mounted thereon) for providing conductive heat to item being heated and further wherein the efficiency of the heating is augmented by the additional provision of a radiant heat source being provided above the heating plate and a convective heat source for providing for circulation of air around the heated object. Loveless further discloses that two of the heating sources are used selectively 
	Goltsos discloses a heating device similar in construction to the Cornelius and AAPA device and further including a radiant heating means mounted on a bottom of the top cover and corresponding to the heating plate (see figures 3-4). One of skill in the art would find it obvious to modify the Cornelius or AAPA device to include a radiant heating means mounted on a bottom of the top cover and corresponding to the heating plate in order to effect the radiant heat source as taught by Loveless in the form of Cornelius and AAPA.
	Stanger discloses a heating means for maintaining a desired temperature wherein a radiant heat source is provided from above, a conductive heat source is provided from below and a convective heat source is provided on a side of the housing such that air is circulated over the heated object to maintain temperature. It would have been an obvious improvement to the Cornelius and AAPA device to provide the three types of heat sources as suggested by Loveless as a means of augmenting the conductive heat and further to provide the convective heat source as taught by Stanger as the construction of Stanger more closely matches the Cornelius and AAPA device. 
3.  The base board baking machine of claim 1, wherein: the heating mechanism further includes an air suction member mounted on another side of the housing and located opposite to the heated air device;  and the heated air device blows heated air, and the air suction member sucks and drains the heated air, such that the heated air device and the air suction member form an air convection of the heated air.
Stanger discloses  an air suction member 55 mounted on another side of the housing and located opposite to the heated air device at 56 (the heated “substrate” therebetween);  and the heated 
Claim 4 (new): The base board baking machine of claim 1, wherein the base board is enclosed and heated evenly and fully by the first heat source, the second heat source, and the third heat source.


Claim 6 (new): The base board baking machine of claim 1, wherein the top cover and the interior of the housing form a closed chamber closing the base board. See AAPA  or Cornelius

	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art {AAPA} or Cornelius (US 2590942) in view of Loveless (US 2002/0092841A1) and Goltsos (US 3974358) and further in view of Stanger et al. (US 6261621) as applied to claim 1 above, and further in view of common knowledge in the art.  
	Applicant’s admitted prior art {AAPA} or Cornelius (US 2590942) in view of Loveless (US 2002/0092841A1) and Goltsos (US 3974358) and further in view of Stanger et al. (US 6261621) discloses the claimed invention except in reference to claim:
2.  The base board baking machine of claim 1, wherein the heating plate is provided with a plurality of temperature sensors, the infrared heater is provided with a plurality of temperature sensors, and the heated air device is provided with a plurality of temperature sensors. 
	In the art of heating devices, it is common practice to provide temperature sensors, even multiple temperature sensors to provide accurate control of heating elements or heating sources, as such to provision of multiple temperature sensors for each of the heating sources would have been an obvious choice to the routineer and not requiring any inventive step.  Further it would be obvious to one .  
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. Applicant argues that the cited references are use to “fry” food. It is noted that the references are shown as useful for cooking food, but are not limited to frying (in the common understanding of frying –meaning using heated oil).  It is further noted that each of the references are capable of heating objects or substrates as claimed.  Applicant argues that Stanger fails to teach the claimed heated air device.  It is noted that Stanger explicitly teaches an air heater 46 used in conjunction with fan 45 and reads as an air heating device. Further Applicant argues that the Stanger device fails to teach an air suction member, however, as seen in Stanger figures 2 and 4, the air flow/heating device includes heated air outlet at 52 and air suction member at 53. Applicant’s argument that the art does not teach a “base board” enclosed are not persuasive as Cornelius, Loveless, Goltsos and AAPA all show heating assemblies wherein the heated object or “substrate” is enclosed and evenly heated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761